Appellant was convicted of selling mortgaged property with intent to defraud John P. London, and given two years in the penitentiary; hence this appeal.
The record does not contain an assignment of error, and the only ground of the motion for a new trial is based upon the supposed insufficiency of the evidence to suport the verdict and judgment. It is undisputed that the defendant bought a buggy and harness from London for $80, and gave him a mortgage upon said buggy and harness for that amount. This mortgage was executed on May 6, 1898, and was due on the 1st of the following August. It is also undisputed that he disposed of the buggy on the 20th of May, 1898. Roark, the purchaser of the buggy from the defendant, testified that, at the time he purchased it, appellant told him he had paid $80 in cash for it. Letters written by the defendant were also introduced in evidence, and the statements therein *Page 622 
were shown to be false, and all statements and conduct of the defendant showed evidently a purpose to defraud. He denied making the statement to Roark that he had paid $80 in cash for the buggy; but still it is unquestioned that he bought the buggy and harness, and executed the mortgage upon it, due on the 1st of August, and that on the 20th of May, within three weeks from the date of his purchase, he disposed of the property. And the evidence further places it beyond question that it was done for the purpose of defrauding. The judgment is affirmed.
Affirmed.
HURT, Presiding Judge, absent.